Citation Nr: 1816600	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  13-31 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1990 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  


FINDINGS OF FACT

1. The Veteran does not have hearing loss within the statutory definition of that disability for VA purposes.

2. The Veteran's tinnitus had onset during active service.

3. The Veteran did not suffer an in-service psychiatric disability, nor any other in-service event, illness or injury to which his present symptoms may be etiologically linked.


CONCLUSIONS OF LAW

1. The criteria for service connection for hearing loss have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).  

2. The criteria for service connection of tinnitus have been met.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304.

3. The criteria for service connection of an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of a letter sent in August 2009.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  

The Board observes that a VA examination has not been provided with regard to the psychiatric disability claim.  VA's duty to assist requires it to provide an examination or obtain a medical opinion if the information of record does not contain sufficient evidence to decide the claim, but (A) contains competent medical or lay evidence of a current diagnosed disability or symptoms of a disability; (B) establishes that the Veteran suffered an event, injury, or disease in service; (C) and indicates that the claimed disability or symptoms may be associated with the in-service event, injury or disease.  38 C.F.R. § 3.159(c)(4)(1).   As is discussed in more detail below, the Record is silent for any in-service event, injury or illness to which his present symptoms may be linked.  As such, the duty to provide an examination has not been triggered in this matter.  

Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).    



Service Connection

The Veteran seeks service connection for bilateral hearing loss, tinnitus, and an acquired psychiatric disability, claimed as anxiety and depression.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

After a careful review of the evidence, the Board will afford the Veteran the benefit of the doubt and grant service connection for tinnitus, but finds that service connection for hearing loss and an acquired psychiatric disorder should be denied.  

The Veteran has a present diagnosis of tinnitus.  During service, he functioned as a cannon crewmember, and VA has conceded in-service acoustic trauma.  Although a VA examination opined against a medical nexus to service based on the finding that the Veteran did not have a present diagnosis of hearing loss, the Veteran has submitted a statement attesting to the fact that he first experienced ringing in his ears during active service.  The Court of Appeals for Veterans Claims (Court) has held that a Veteran is competent to testify to in-service acoustic trauma, in-service symptoms of tinnitus, and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of lay observation."  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Therefore, because the Veteran is competent to provide in-service symptoms of tinnitus, the Board finds that service connection should be granted.

Regarding the claim for hearing loss, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies, 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

In the instant case, the Board finds that service connection must be denied because the Veteran does not meet the statutory criteria for a diagnosis of bilateral hearing loss.  

The Veteran was afforded a VA examination in September 2012.  At that time, audiogram testing showed the following puretone thresholds in Hertz:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
20
LEFT
10
10
10
10
20

Maryland CNC Testing showed speech discrimination scores of 100 percent in both the right and left ear.  The examiner diagnosed normal hearing in both ears.

In light of the results of this examination, the Board must deny the claim.  None of the auditory thresholds are 40 Hertz or greater, and he does not have at least three thresholds at 26 Hertz or greater in either ear.  Further, his speech discrimination scores are not less than 94 percent for either ear.   As such, the Board must determine that the Veteran does not meet the criteria for a diagnosis of hearing loss for VA purposes at this time.  Essentially, the Veteran fails the first criteria for service connection, namely, a presently diagnosed disability.

The Board notes that this holding does not preclude the Veteran from obtaining service connection for hearing loss in the future, presuming that his hearing loss worsens to the point of meeting the statutory criteria for that disability.  However, under the present statutory guidelines, the Board cannot grant the claim.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2017).

Finally, regarding the claim of service connection for anxiety and depression, the Veteran's VA treatment records do document some present symptoms associated with anxiety and anger; however, the Board must deny the claim as there is no evidence of any in-service diagnosis of a psychiatric disability, nor any evidence of an in-service incident to which his symptoms may be etiologically linked.  

In his initial claim, the Veteran stated that he was diagnosed as having anxiety and depression between 1993 and 1994 at the U.S. Army Hospital Ft. Sill in Oklahoma.  He has not provided any further information on that diagnosis.  The Veteran's complete available service treatment records were obtained, to include his records from Ft. Sill.  Those records do not document any diagnosis of a psychiatric disability or any complaints of symptoms associated with a psychiatric disability.  Those records do include a single notation from April 1994 indicating that the Veteran was given a mental health evaluation, but stated that no entry was needed and no diagnosis or report of symptoms was given.  In short, there is simply no evidence in the record to support a finding that the Veteran ever experienced any psychiatric symptoms or was diagnosed with a psychiatric disability during active service.  As such, the claim fails the second criteria for service connection, and must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection of bilateral hearing loss is denied.

Service connection of tinnitus is granted.

Service connection of an acquired psychiatric disability, claimed as anxiety and depression, is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


